Title: To George Washington from Theodosia Bartow Prevost, 10 July 1778
From: Prevost, Theodosia Bartow
To: Washington, George


          
            Hermitage [Ho-Ho-Kus, N.J.] Friday morning, eleven oclock [10 July
              1778]
          
          Mrs Prevost Presents her best respects to his Excellency Genl Washington—requests the
            Honour of his Company—as She flatters herself the accommodations will [be] more
            Commodious than those to be procured in the Neighbourhood⟨.⟩ Mrs Prevost will be
            particularly happy to make her House Agreeable to His Excellency, and family.
        